Citation Nr: 0411109	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
headaches.

2.  Entitlement to service connection for a low back disorder 
claimed as low back pain, L5-S1 radiculopathy and myositis of the 
lumbar spine.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for costochondritis claimed 
as chest pain.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for blurred vision.

7.  Entitlement to service connection for a neck disorder claimed 
as upper back pain and myositis of the neck.

8.  Entitlement to service connection for myositis of the 
shoulders and arms.

9.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) for 
only 88 days from May 21, 1979 to August 16, 1979 and earlier 
inactive duty for training (INACDUTRA) with the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  In a January 2000 rating decision issued in February 
2000, the RO denied service connection for a stomach condition and 
for headaches, residuals of head trauma.  In an October 2001 
rating decision issued in November 2001, the RO denied service 
connection for post-traumatic headaches, a low back condition, 
dizziness, chest pain, hypertension, blurred vision, and a neck 
disorder claimed as upper back pain including irradiation to the 
shoulders and arms.  In January 2002, the RO denied service 
connection for post-traumatic headaches, myositis of the lumbar 
spine also claimed as low back pain, L5-S1 radiculopathy, 
dizziness, costochondritis claimed as chest pain, hypertension, a 
vision disorder claimed as blurred vision, a gastrointestinal 
disorder claimed as a stomach condition, and myositis of the 
shoulders and arms claimed as irradiation pain to the shoulders 
and arms.  The issues have been recharacterized as described above 
in an effort to clarify the issues on appeal.  The Board observes 
that, even though the appellant did not file a notice of 
disagreement with the original denial of service connection for a 
stomach condition in 2000, the RO readjudicated the claim on its 
own initiative prior to November 10, 2002 pursuant to the 
provisions of the Veterans Claims Assistance Act (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

The appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

On November 9, 2000, VCAA was enacted and became effective.  The 
VCAA essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
VA has also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

As pertinent to the present appeal, service connection may be 
granted for disability resulting from disease or injury incurred 
in or aggravated while performing ACDUTRA or from an injury 
incurred or aggravated during INACDUTRA.  38 U.S.C.A. §§ 101(24), 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  An injury 
is not incurred "in the line of duty" if it was the result of the 
veteran's own willful misconduct or was a result of his or her 
abuse of alcohol.  38 C.F.R. § 3.1(m).  A service department 
finding that an injury occurred in the line of duty will be 
binding on the VA unless it is patently inconsistent with the 
requirements of laws administered by the VA.  Id.; see Kinnaman v. 
Principi, 4 Vet. App. 20, 28 (1993) (Coast Guard determination 
that veteran's eye disease was incurred in the line of duty 
binding on the VA pursuant to regulation).

The term "veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  Active military, 
naval, or air service includes active duty, any period of active 
duty for training (ACDUTRA) during which the individual concerned 
was disabled from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24) 
(West 2002); 38 C.F.R. § 3.6(a), (d) (2003).  ACDUTRA is, thus, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101 (22)(a); 38 C.F.R. § 
3.6(c)(1).  Thus, the definitional statute, 38 U.S.C.A. § 101(24), 
makes a clear distinction between those who have served on active 
duty and those who have served on ACDUTRA.  The United States 
Court of Appeals for Veterans Claims (Court) has held this 
statute, in effect, means that an individual who has served only 
on ACDUTRA must establish a service-connected disability in order 
to achieve veteran status and to be entitled to compensation.  A 
veteran is presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 U.S.C.A. § 
1111(West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as "noted."  The 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notations of such disease or 
injury, but is considered with all other evidence in determining 
if the disease or injury pre-existed service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).  


The claimant asserts that he contracted the above disorders, or 
that they were due to trauma received, while serving with the 
National Guard during ACDUTRA.  If that is so, he must first 
attain "veteran" status for the specific period of National Guard 
duty by showing that he had incurred an injury or disease during 
his period of ACDUTRA, or an injury during INACDUTRA.  See 38 
U.S.C.A. § 101(24); Paulson, 7 Vet. App. at 469; Brooks v. Brown, 
5 Vet. App. 484 (1993).  The Board notes that in a case where the 
application for VA benefits relates to a period of INACDUTRA, only 
injuries can be compensated, while any diseases incurred during 
INACDUTRA may not be service-connected.  Brooks at 484.  Thus, in 
order to establish basic eligibility for veterans' benefits based 
upon ACDUTRA, the appellant must first establish that he was 
disabled from a disease or injury incurred or aggravated in the 
line of duty.  See Laruan v. West, 11 Vet. App. 80, 84-86 (1998) 
(en banc) (holding that, because VA was created for the benefit of 
veterans, a person seeking veterans' benefits must bear the 
initial burden of establishing his or her veteran status) (rev'd 
on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)).  Once 
a claimant has carried his initial burden of establishing "veteran 
status," or that the person upon whose military service the claim 
is predicated has "veteran status," he may be entitled to 
compensation for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease contracted 
in the active military, naval, or air service.  See 38 U.S.C.A. § 
1131.

The appellant's DD-214 reflects that he had a period of ACDUTRA of 
88 days with the Army National Guard from May 21, 1979 to August 
16, 1979 during peacetime.  The RO did not address the issue of 
whether the claimant is a "veteran" as defined by the statute, so 
he might be entitled to compensation.  Consequently, the case must 
be remanded.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and ensure that all 
notification and development necessary to comply with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any other applicable 
legal precedent (including all provisions under 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002)), and the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with and satisfied.  The claims 
file must include documentation that there has been compliance 
with the VA's redefined duties to notify and assist a claimant as 
set forth in the VCAA and as specifically affecting the issues on 
appeal.

2.  After completion of the above, the RO should readjudicate the 
appellant's service-connection claims, to include consideration of 
whether the appellant is a "veteran" for VA compensation purposes.  
If any determination remains adverse, the appellant and his 
representative should be furnished a supplemental statement of the 
case, which discusses and fully sets forth the controlling law and 
regulations pertinent to the appeal.  The requisite period of time 
for a response should be afforded.  

The purposes of this remand are to comply with due process of law.  
No action by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or factual, 
as to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his representative 
have the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





